DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Interpretation
Independent claims 1 and 23 specify that the claimed formulation is “an accelerator-free elastomeric formulation.”  This claim interpretation section explains the examiner’s interpretation of this term.
The original disclosure focuses on the advantages of excluding “accelerators” from rubbers used to manufacture elastomeric gloves.  (Specification, page 1).  The original disclosure explains that “hypersensitive users suffer with skins conditions . . . due to the presence of accelerators in the elastomeric products such as but not limited to elastomeric gloves.”  (Id.).  The original disclosure goes on to identify problems with existing accelerator-free elastomeric products before summarizing the invention.  (Id. at pages 1-2).  The original disclosure further identifies three types of accelerators that are conventionally used.  These are “thiuram, guanidine and carbamates.”  (Id. at page 1).  Additionally, the term “accelerator-free” does not refer to an intended use but instead is language that is clearly directed at the structure of the claimed composition.
In view of this background, it is the examiner’s position that the term “accelerator-free” of claims 1 and 23 should be interpreted, in light of the facts of this case, to be a claim limitation that excludes the presence of an “accelerator” additive from the claimed composition.

Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Considering Claims 1, 3-10, 21, and 23: The claims are rejected because the scope of the “accelerator-free” limitation of claims 1 and 23 is unclear.  This is the case because in the context of elastomer formulations, certain additives may be characterized as both “accelerators” and other components, such as “crosslinking agents,” which are not excluded by the claim language.  The problem is illustrated by the example of “zinc oxide.”  Prior art reference WO 99/24507 (“Saks”) teaches rubber gloves where “zinc oxide is an accelerator and cure agent.”  However, “zinc oxide” may also be considered to be a crosslinking agent in a similar context.  For example, in a similar context as Saks, prior art reference WO 2015/006807 (“Foo”) identifies zinc oxide as a “metal oxide cross-linker.”  In claim 1 “crosslinkers” are not excluded.  Instead, they are required.  The matter is further complicated because the present case also contemplates that zinc oxide can be an “activator,” which is another one of the types of additives required by the claims (see original claim 5).  Thus, the scope of the claims is unclear because it is not evident whether the term “accelerator-free” should be interpreted to exclude zinc oxide (and other similar components which can be classified in multiple ways) from the claimed composition or not.
	The examiner further notes that the present specification does not clarify the meaning of the “accelerator-free” limitation.  In particular, the specification identifies accelerators “such as” thiuram, guanidine, and carbamates without further defining the scope of what should be included within the meaning of accelerator (zinc oxide, for instance).  (Specification, page 1).
Thus, the examiner finds the claims indefinite because it is not clear whether the “accelerator-free” term excludes: (1) materials that are expressly identified as accelerators; (2) materials which may function as accelerators; or (3) only the three specifically identified types of accelerators recited by claims 1 and 23.  As discussed in MPEP § 2173.02, it is desirable to have an applicant resolve ambiguity in the claim language by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of an issued patent.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  In response to this rejection, applicant may resolve the ambiguity by amending the claim or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.  In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).  For the latter option, applicant may provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the claim language at issue.
For the purpose of further examination, the term “accelerator-free elastomeric formulation” is interpreted to mean an elastomer composition that does not contains one or more of the three types of accelerators specifically identified by the claim language 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 01/90236 (“Yeh”) in view of US 2018/0016409 (“Liou”).
Considering Claim 1: Yeh teaches polymer blends used to make elastomeric articles such as gloves.  (Yeh, 3, lines 9-11).  Yeh teaches an example polymer blend composition (“Example 4”) containing 50 parts of a compounded neoprene latex (i.e., a polychloroprene rubber) and 50 parts of an uncompounded nitrile latex (i.e., a nitrile butadiene rubber).  (Id. 13, lines 12-21, Example 4).  The 50 parts of nitrile latex in of Yeh reads on Base polymer A of claim 1 and the 50 parts of neoprene latex of Yeh reads on the Based polymer B of claim 1.  The amounts of the two materials fall within the ranges for the amounts of the two base polymers of claim 1.
	The compounded neoprene latex used in Example 4 of Yeh is described as containing a number of additives compounded with a neoprene copolymer.   (Id. 10-12, Example 1).  The amounts of these additives are given in ranges in Table 2 of Yeh that correspond to their amount used with respect to 100 parts by weight of the neoprene copolymer.  (Id. 11, Table 2).  To obtain the amounts of the additives per 100 parts of the two polymers of Example 4, the amounts shown in Table 2 are reduced by 50 percent (i.e., cut in half).  This is because 50 parts of the compounded neoprene latex is used in Example 4 of Yeh with 50 parts of uncompounded nitrile latex.
	According to Yeh, Example 4 contains 0.25 to 1.5 parts of a crosslinker (i.e., the 0.5 to 3 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the 0.1 to 0.4 parts of Crosslinker B of claim 1, and the examiner interprets this crosslinker of Yeh to read on Crosslinker B of claim 1 because in Yeh the crosslinker is associated with the neoprene latex (which the examiner is interpreting as reading on Base polymer B).
	According to Yeh, Example 4 contains two stabilizers (a plasticizer stabilizer and an emulsifiers stabilizer), each in amounts of 0.25 to 2.5 parts (i.e., the two 0.5 to 5 ranges shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  These two ranges overlap with the ranges of the two stabilizers of claim 1, and the examiner interprets these stabilizers to read on the two stabilizers of claim 1.  The claim language stating the stabilizers are “used with” the two polymers is interpreted as being a product-by-process limitation that does not affect the structure of the final product.
	According to Yeh, Example 4 contains a vulcanization activator in an amount of 0.5 to 5 parts (i.e., the 1 to 10 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the activator of claim 1, and the examiner interprets this activator to read on the activator of claim 1.
	According to Yeh, Example 4 contains an antioxidant in an amount of 0.05 to 1.5 parts (i.e., the 0.1 to 3 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the antioxidant of claim 1, and the examiner interprets this antioxidant to read on the antioxidant of claim 1.
	According to Yeh, Example 4 contains a white pigment in an amount of 0.025 to 1.5 parts (i.e., the 0.05 to 3 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the pigment of claim 1, and the examiner interprets this pigment to read on the pigment of claim 1.
	According to Yeh, Example 4 contains an antiozonant in an amount of 0.125 to 2.5 parts (i.e., the 0.25 to 5 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  Yeh teaches that the antiozonant is a wax.  (Id. 7, lines 3-6).  The antiozonant range taught by Yeh with the range of the wax of claim 1, and the examiner interprets the wax antiozonant of Yeh to read on the wax of claim 1.
	According to Yeh, Example 4 contains a defoamer in an amount of 0.0005 to 1 parts (i.e., the 0.001 to 2 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the antifoam of claim 1, and the examiner interprets this defoamer to read on the antifoam of claim 1.
	According to Yeh, Example 4 contains a pH stabilizer in an amount of 0.05 to 0.75 parts (i.e., the 0.10 to 1.5 range shown in Table 2 reduced by 50 percent).  (Id. 11, Table 2).  This range overlaps with the range of the pH adjuster of claim 1, and the examiner interprets this pH stabilizer to read on the pH adjuster of claim 1.
	Example 4 of Yeh differs from claim 1 in two ways.  First, Yeh does not teach that the composition is accelerator free.  In fact, Table 2 of Yeh indicates that the composition does contain a vulcanization accelerator.  Second, Yeh does not teach that the composition contains a second crosslinker.  However, both of these limitations are taught by Liou.  
Liou teaches a nitrile rubber glove made from a “carboxylated acrylonitrile butadiene elastomer.”  (Liou, ¶ 1).  The nitrile polymer used in Example 4 of Yeh is also a “carboxylated acrylonitrile butadiene terpolymer.”  (Yeh, 12, lines 11-17; 13, lines 14-16).  Thus, one of ordinary skill in the art would have a reasonable expectation of success in applying techniques used by Liou to the nitrile polymer of Yeh.  Liou teaches that conventional sulfur and accelerators used in making nitrile gloves can pose an allergy risk.  (Liou, ¶¶ 3, 13).  Liou teaches that this allergy risk can be avoided by excluding sulfur and accelerators, and that this can be done by using a metal ion crosslinker together with a carboxylated acrylonitrile butadiene latex.  (Id. ¶¶ 13-14).  Liou teaches using 0.5-5 parts of the metal ion compound crosslinker with 100 parts of the carboxylated acrylonitrile elastomer.  (Id. ¶ 17, Table 1).  When using 50 parts of carboxylated acrylonitrile butadiene elastomer, one of ordinary skill would reasonably understand that this would mean 0.25 to 2.5 parts of the metal ion compound crosslinker.  This amount overlaps with the amount of Crosslinker A of claim 1.  The examiner is interpreting the metal ion compound crosslinker of Liou to read on Crosslinker A of claim 1.
Yeh and Liou are analogous art because they are directed to the same field of endeavor as the claimed invention, namely elastomer compositions used to make rubber gloves.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have made Example 4 of Yeh into an accelerator-free composition and the motivation to have done so would have been to prevent allergic reactions associated with the use of accelerators.  (Id. ¶¶ 3, 13).  It would also have been obvious to one of ordinary skill in the art to include the metal ion crosslinker of Liou in the Example 4 composition of Yeh, and the motivation to have done so would have been that this crosslinker is used by Liou to make a carboxylated acrylonitrile butadiene elastomers accelerator-free.  (Id. ¶¶ 13-14).
Considering Claim 3: Liou teaches that the metal ion crosslinker is sodium aluminate.  (Liou, ¶ 14).  Yeh teaches that the crosslinker is sulfur.  (Yeh, 6, line 11).
Considering Claim 5: Yeh teaches that the activator is zinc oxide.  (Yeh, sentence bridging pages 6 and 7).
Considering Claim 6: Yeh teaches that the antioxidant is WINGSTAY L.  (Yeh, 19, line 15).  WINGSTAY L is the trade name of a reaction product of p-cresol and dicyclopentadiene that reads on the poly(dicyclopentadiene-co-P-cresol) of claim 6.  (See evidentiary reference WINGSTAY L Technical Data Sheet, 2012).
Considering Claim 7: Yeh teaches that the pigment is titanium dioxide.  (Yeh, sentence bridging pages 19 and 20).
Considering Claim 8: Yeh teaches that that the antiozonant is paraffinic waxes, microcrystalline waxes, or blends of the two.  (Yeh, 7, lines 4-6).
Considering Claim 9: Yeh teaches that the defoamer is a silicone-type defoamer.  (Yeh, 7, lines 14-15).  One of ordinary skill would reasonably understand a “silicone-type defoamer” to read on either or both of the polydimethylsiloxane or modified silicone emulsion antifoam of claim 9.
Considering Claim 10: Yeh teaches potassium hydroxide.  (Yeh, 14, Table 3).  The potassium hydroxide of Yeh reads on the potassium hydroxide pH adjuster of claim 10.
Considering Claim 21: Yeh teaches elastomeric articles such as gloves.  (Yeh, 3, lines 9-11).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 01/90236 (“Yeh”) in view of US 2018/0016409 (“Liou”), as applied above to claim 1, and further in view of WO 2018099674 (“Nadesan”).
Considering Claim 4: The teachings of Yeh and Liou are described above with respect to the obviousness rejection of claim 1.
	Yeh further teaches a stabilizer that is a “sulfated methyl oleate.”  (Yeh, 14, line 1).  This stabilizer reads on Stabilizer B of claim 4.
Yeh does not teach a stabilizer that is one of the specific stabilizers identified by the Stabilizer A Markush group of claim 4.  However, Nadesan teaches the use of SDBS (i.e., sodium dodecylbenzenesulfonate) as a stabilizer in nitrile rubber latex compositions.  (Nadesen, 12, lines 8-10; Abstract).  The SDBS of Nadesan reads on the SDS Stabilizer A of claim 4.  Nadesen is analogous art as it is directed to the same field of endeavor as the claimed invention, namely compositions for rubber gloves.  (Id. 19, lines 15-20).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the SDBS as a stabilizer in the nitrile rubber composition of Yeh.  The motivation would have been that it is obvious to select a prior composition based on an art recognized suitability for its intended purpose.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see MPEP § 2144.07.   Nadesan shows that SDBS is known in the art to be suitable as a stabilizer in making nitrile rubber gloves, and one of ordinary skill would have had a reasonable expectation that it would likewise be suitable as a stabilizer in the nitrile rubber composition of Yeh.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 01/90236 (“Yeh”) in view of US 2018/0016409 (“Liou”).
Considering Claim 23: Yeh teaches polymer blends used to make elastomeric articles such as gloves.  (Yeh, 3, lines 9-11).  Yeh teaches an example polymer blend composition (“Example 4”) containing 50 parts of a compounded neoprene latex (i.e., a polychloroprene rubber) and 50 parts of an uncompounded nitrile latex (i.e., a nitrile butadiene rubber).  (Id. 13, lines 12-21, Example 4).  The 50 parts of nitrile latex in of Yeh reads on Base polymer A of claim 23 and the 50 parts of neoprene latex of Yeh reads on the Based polymer B of claim 23.  The amounts of the two materials fall within the ranges for the amounts of the two base polymers of claim 23.
Yeh does not teach that the composition of Example 4 is accelerator free.  However, the accelerator free limitation of claim 23 is taught by Liou.
Liou teaches a nitrile rubber glove made from a “carboxylated acrylonitrile butadiene elastomer.”  (Liou, ¶ 1).  The nitrile polymer used in Example 4 of Yeh is also a “carboxylated acrylonitrile butadiene terpolymer.”  (Yeh, 12, lines 11-17; 13, lines 14-16).  Thus, one of ordinary skill in the art would have a reasonable expectation of success in applying techniques used by Liou to the nitrile polymer of Yeh.  Liou teaches that conventional sulfur and accelerators used in making nitrile gloves can pose an allergy risk.  (Liou, ¶¶ 3, 13).  Liou teaches that this allergy risk can be avoided by excluding sulfur and accelerators, and that this can be done by using a metal ion crosslinker together with a carboxylated acrylonitrile butadiene latex.  (Id. ¶¶ 13-14).  Liou teaches using 0.5-5 parts of the metal ion compound crosslinker with 100 parts of the carboxylated acrylonitrile elastomer.  (Id. ¶ 17, Table 1).
Yeh and Liou are analogous art because they are directed to the same field of endeavor as the claimed invention, namely elastomer compositions used to make rubber gloves.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have made Example 4 of Yeh into an accelerator-free composition and the motivation to have done so would have been to prevent allergic reactions associated with the use of accelerators.  (Id. ¶¶ 3, 13).
Response to Arguments
Applicant’s arguments in the remarks dated June 14, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 7 and 8 of the remarks, applicant argues that the indefinitness rejection should be withdrawn because claim 1 “clearly clarifies the term ‘accelerator free.’”  This argument has been fully considered but is not found to be persuasive.  The examiner disagrees that the term “accelerator-free elastomeric formulation” in claims 1 and 23 is clear.  The limitation is separate from the limitation that excludes the three specific types of accelerators, and it is not evident from the claim language that the term “accelerator-free” is redundant with the limitation that excludes the three specific types of accelerators.  The examiner finds that the claims remain indefinite for the reasons given above in the indefinitness rejection.
B) At pages 8-12 of the remarks, applicant argues that the obviousness rejection should be withdrawn because none of the prior art references teaches both the mixture of base polymers required by the claims and the accelerator-free limitation.  This argument has been fully considered but is not found to be persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, Yeh teaches the mixture of base polymers and Liou teaches the accelerator-free limitation.  Further, it would have been obvious to combine these features for the reasons given above in the obviousness rejections of claims 1 and 23.
C) At pages 12 and 13 of the remarks, applicant argues that the obviousness rejection should be withdrawn because “Yeh uses a compounded polychloroprene latex which comprises other additional components” while “the present claimed invention uses a blend of uncompounded polychloroprene latex and uncompounded acrylonitrile butadiene rubber, which does not require these additional components.”  This argument has been fully considered but is not found to be persuasive.  The present claims are written with an open-ended “comprising” transitional phrase and do not expressly exclude components not recited by the claim language.  Accordingly, it does not matter for the purpose of the obviousness rejection that the prior art references may teach additional components than those required to meet the claim limitations.
D) At page 13 of the remarks, applicant states that “Liou does not disclose, teach or suggest the possibilities of a combination of acrylonitrile butadiene rubber and polychloroprene and hence it is evidence that it teaches away from the present invention.”  This argument has been fully considered but is not found to be persuasive.  The examiner disagrees that Liou teaches away from the claimed invention because Liou does not criticize, discredit, or otherwise the claimed mixture of polymers.  See MPEP § 2143.01(I).  Applicant subsequently makes a similar argument with respect to claim 4 and the teachings of prior art reference Nadesan, and the examiner finds this argument unpersuasive for similar reasons.
E) At pages 14 and 15 of the remarks, applicant draws three comparisons between the present invention and the prior art references.  Applicant first notes that Yeh does not discuss “any result in terms of stress relaxation and durability” of a glove prepared from the composition of Example 4, concluding that “the effectivity of the glove of Yeh is unmeasurable.”  Next, applicant discusses the durability of the gloves prepared by Liou.  Finally, applicant notes that Nadesan (the reference applied in the obviousness rejection of claim 4) “does not discuss any result in terms of stress relaxation, durability or other mechanical properties.”  From this, applicant appears to conclude that the references do not “show[] the workability similar to the glove prepared from the accelerator-free elastomeric formulation of the present invention as recited by amended Claim 1.”  These statements have been fully considered, but they are not found to be grounds for withdrawing the obviousness rejection.  Applicant does not point out any claim limitation not taught by the prior art and appears to be relying on unclaimed physical properties of the gloves made by the present invention.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767